Title: From George Washington to Battaile Muse, 8 March 1786
From: Washington, George
To: Muse, Battaile



Sir,
Mt Vernon 8th March 1786

I have Just received your letter of the 20th of last Month, & only request that you will proceed as you have begun; that is, to do equal & impartial Justice to the Tennants, & myself, I want no improper advantage of them on the one hand—On the other, where leases are clearly forfeited by a manifest intention on the part of the Tennant to neglect all the Covenants in them, that were inserted for my Benefit; & their Sole aim has been to make Traffick of the land, I shall have no Scruple in Setting them aside, & Beginning a fresh, upon the best Rents I can get, for 10 years. At any rate it is my wish that you would be as attentive

to the other Covenants of the leases as to that which exacts the Rent. Particularly to those which require a Certain Proportion of Woodland to be left Standing in One Place—to Orchards, to Meadows, & to Buildings. These were as much objects with me as the Rent—Nay more, because to these I looked to have the Value of my lands enhanced, whilst I was, in the first instance, Contenting myself with low rents. If therefore these have Passed off unnoticed by the Tennants, it Should be Punished equally with the nonpayment of Rents. I mention these things because it is my wish, they Should be strictly complied with. There is another matter or Two, which in Renting my lands I am desirous you Should always keep in View. 1st To lease to no Person who has lands of his own adjoining them; & 2d to no One who does not Propose to live on the Premises. My reasons are these; in the first case, my land will be cut down, worked, & Destroyed to Save his own; whilst the latter will receive all the Improvements. In the Second case, If the Tennant does not live thereon, it will not meet a much better fate, & Negroe Quarters, & Tobacco Pens, will Probably be the best edifices on the Tenement. One Grigg (I think his name is) an Overseer to Colo. John Washington, must be an exception, because at the instance of my Brother, I consented to the Purchase he has made.
Inclosed you have a letter for Mr Robt Rutherford, of whome you will endeavour to receive the Amount of the Within. If you Should Succeed in this, you may carry it to my Credit, & draw a Commission thereon, as If Collected for Rent. I also Send you an Accot against a Capt. David Kennedy (I believe of Winchester,[)] to receive if you can on the Same terms, I put this Accot about 18 Mos. ago into the hands of Genl Morgan, to whome Kennedy had, I believe, made Sale of a Lott, in Winchester, but know not to what effect. It may be well to enquire of Morgan concerning it, previous to an application to the former. I am Sir Yr Very Hble Servt

Go: Washington

